NUMBERS 13-22-00218-CR

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG


ROXAN MARTINEZ,                                                                  Appellant,

                                              v.

THE STATE OF TEXAS,                                                               Appellee.


                    On appeal from the 214th District Court
                          of Nueces County, Texas.


                            ORDER OF ABATEMENT

  Before Chief Justice Contreras and Justices Longoria and Tijerina
                         Order Per Curiam

       This cause is before the Court on its own motion. Appellant, Roxan Martinez, filed

a notice of appeal with this Court from an order of judgment in trial court cause number

CR15003836-F. The notice of appeal form indicates the defendant was charged with the

offense of aggravated assault and was assessed a punishment of “CSCD 8yrs 6 months;”

however, there is an indication of “no judgment.” Additionally, the trial court's certification
of the defendant's right to appeal is marked indicating both the right to appeal and no right

of appeal. See TEX. R. APP. P. 25.2(a)(2).

       Therefore, we abate this appeal and remand this cause to the trial court to

determine whether an order or final judgment exists, whether appellant has the right of

appeal, and to provide a correct trial court’s certification of the defendant’s right to appeal.

The trial court's findings regarding the existence of an order or judgment, the order or

judgment, if any, and an amended certification shall be included in a supplemental clerk's

record. The trial court is directed to cause the supplemental clerk's record to be filed with

the Clerk of this Court within thirty days of the date of this order.

                                                                         PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
13th day of July, 2022.




                                               2